UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1694



NICK ROSELLI,

                                              Plaintiff - Appellant,

          versus


UNIVERSAL UNDERWRITERS INSURANCE COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-02-4097-4-25BH)


Submitted:   January 14, 2005          Decided:     February 11, 2005


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. O’Neil, III, O’NEIL & CHANDLER, L.L.C., Myrtle Beach,
South Carolina, for Appellant. Bradford N. Martin, William S.F.
Freeman, WALKER, MARTIN & REIBOLD, L.L.C., Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nick Roselli appeals the district court’s order granting

summary judgment to Universal Underwriters Insurance Company on

Roselli’s action for insurance coverage for an accident that

occurred on July 4, 2000.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Roselli v. Universal Underwriters Ins.

Co., No. CA-02-4097-4-25BH (D.S.C. Apr. 30, 2004).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -